--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT, dated as of October 9, 2017, by and between the
Seller, Alta Disposal Ltd. (hereinafter referred to as the “Seller”), and the
Buyer, Maxwell Mercantile Inc. (hereinafter referred to as the “Buyer”).

WITNESSETH:

WHEREAS, Buyer desires to purchase (the “Purchase”) in aggregate 800,000 shares
(the “Shares”) of common stock, par value $0.001 per share (the “Common Stock”),
of First Reef Energy Inc., (the “Company”), from the Seller for an aggregate
purchase price of CDN$100,000 and the Seller desires to sell the Shares to the
Buyer;

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties contained herein, the parties hereto do hereby
agree as follows:

1.

SALE OF SHARES. Subject to the terms and conditions of this Agreement, at the
Closing (as defined in Section 2.1 below) to be held pursuant to Section 2
below, the Seller shall sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase and acquire from the Seller, good and marketable title to
the Shares, free and clear of all mortgages, liens, encumbrances, claims,
equities and obligations to other persons of every kind and character. The
purchase price for the Shares shall be an aggregate of CDN$100,000 (the
“Purchase Price”).

    2.

THE CLOSING

2.1.

Place and Time. The closing of the sale and purchase of the Shares (the
“Closing”) shall take place on or before October 10, 2017 (the “Closing Date”)
and time as the parties shall so agree.

2.2.

Deliveries by the Seller. The Seller shall deliver the following to the Buyer,
certificates representing the 800,000 Shares, duly registered in the name of the
Seller b) signature pages to this Agreement. (c) sufficient evidence attached
heretoo showing authority to enter into this Agreement and to have funds
delivered to Lithium Exploration Group Inc and not to Alta Disposal Ltd.

2.3.

Deliveries by the Buyer. At the Closing, the Buyer shall deliver to the Seller
(a) $CDN90,000 (Purchase Price less fees) by direct deposit or Bank wire to the
Seller as follows:

Bank Name: Bank of America
ABA or Routing Number: 122101706
Account Number: 457036085325
SWIFT Code: HATRUS44

Beneficiary Name: Lithium Exploration Group Inc.
Address:
4635 S. Lakeshore Dr.

STE 200

Tempe, AZ 85282-7127

     

and (b) signature pages to this Agreement.

      3.

REPRESENTATIONS AND WARRANTIES OF THE SELLER The Seller represents, warrants and
covenants to and with Buyer, both as of the date of this Agreement and as of the
date of Closing, as an inducement to Buyer to enter into this Agreement and to
consummate the transaction contemplated hereby as follows:

3.1.

Authorization of Agreement. The Seller is fully able, authorized and empowered
to execute and deliver this Agreement and any other agreement or instrument
contemplated by this Agreement and to perform her respective covenants and
agreements hereunder and thereunder. This Agreement and any such other agreement
or instrument, upon execution and delivery by the Seller (and assuming due
execution and delivery hereof and thereof by the other parties hereto and
thereto), will constitute a valid and legally binding obligation of the Seller,
enforceable against her in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Seller under or by virtue of this Agreement or such other agreement or
instrument.


--------------------------------------------------------------------------------


3.2.

Ownership of the Shares. The Seller is the record and beneficial owners of the
Shares. The Seller holds the Shares free and clear of any lien, pledge,
encumbrance, charge, security interest, claim or right of another other than
pursuant to applicable securities laws and regulations and has the absolute
right to sell and transfer the Shares to the Buyer as provided in this Agreement
without the consent of any other person or entity. Upon transfer of the Shares
to Buyer hereunder, Buyer will acquire good and marketable title to the Shares
free and clear of any lien, pledge, encumbrance, charge, security interest,
claim or right of another other than pursuant to applicable securities laws and
regulations.

3.3.

No Breach. Neither the execution and delivery of this Agreement nor compliance
by the Seller with any of the provisions hereof nor the consummation of the
transactions and actions contemplated hereby will:

3.3.1.

violate or conflict with any provision of the Articles of Incorporation or
Bylaws of the Seller;

3.3.2.

violate or, alone or with notice of the passage of time, result in the material
breach or termination of, or otherwise give any contracting party the right to
terminate, or declare a material default under, the terms of any agreement or
other document or undertaking, oral or written to which the Seller is a party or
by which the Seller or her respective properties or assets may be bound;

3.3.3.

result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Seller pursuant to the terms of any
such agreement or instrument;

3.3.4.

violate any statute, ordinance, regulation judgment, order, injunction, decree
or award of any court or governmental or quasi governmental agency against, or
binding upon the Seller or upon any of her respective properties or assets; or

3.3.5.

violate any law or regulation of any jurisdiction relating to the Seller or any
of her respective assets or properties.

3.4.

Obligations; Authorizations. The Seller is not (i) in violation of any judgment,
order, injunction, award or decree which is binding on her or any of her assets,
properties, operations or business which violation, by itself or in conjunction
with any other such violation, would materially and adversely affect the
consummation of the transaction contemplated hereby; or (ii) in violation of any
law or regulation or any other requirement of any governmental body, court or
arbitrator relating to him, her or it, or to his, her or its assets, operations
or businesses which violation, by itself or in conjunction with other violations
of any other law, regulation or other requirement, would materially adversely
affect the consummation of the transaction contemplated hereby.

3.5.

Consents. All requisite consents of third parties, including, but not limited
to, governmental or other regulatory agencies, federal, state or municipal,
required to be received by or on the part of the Seller for the execution and
delivery of this Agreement and the performance of his, her or its respective
obligations hereunder have been obtained to the Buyer and are in full force and
effect. The Company and the Seller have fully complied with all conditions of
such consents.

3.6.

Independent Legal Advice. Seller acknowledges that they have had the opportunity
to review this Agreement and the transactions contemplated by this Agreement
with his, her or its own legal counsel and investment and tax advisors. Seller
is relying solely on such counsel and advisors and not on any statements or
representations of the Buyer or any of its representatives or agents for legal,
tax or investment advice with respect to this investment, the transactions
contemplated by this Agreement or the securities laws of any jurisdiction.

4.

REPRESENTATIONS AND WARRANTIES OF BUYER The Buyer, warrants and covenants to and
with Seller, both as of the date of this Agreement and as of the date of
Closing, as an inducement to the Seller to enter into this Agreement and to
consummate the transaction contemplated hereby as follows:

4.1.

Authorization of Agreement. The Buyer is fully able, authorized and empowered to
execute and deliver this Agreement, and any other agreement or instrument
contemplated by this Agreement, and to perform his, her or its obligations
contemplated hereby and thereby. This Agreement, and any such other agreement or
instrument, upon execution and delivery by Buyer (and assuming due execution and
delivery hereof and thereof by the other parties hereto and thereto), will
constitute the legal, valid and binding obligation of the Buyer, in each case
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws from time to time in effect which affect creditors' rights
generally and by legal and equitable limitations on the availability of specific
performance and other equitable remedies against the Buyer under or by virtue of
this Agreement or such other agreement or instrument.

2

--------------------------------------------------------------------------------


4.2.

Knowledge and Experience. The Buyer acknowledges that they have been encouraged
to seek her own legal and financial counsel to assist in evaluating this
purchase. The Buyer acknowledges that Seller has given the Buyer and their
counsel, if any, access to all information relating to the

Company’s business that they may have requested. The Buyer acknowledges they
have sufficient business and financial experience, and knowledge concerning the
affairs and conditions of the Company so that they can make a reasoned decision
as to this purchase of the Shares and are capable of evaluating the merits and
risks of this purchase.

4.3.

No Buyer Defaults. Neither the execution and delivery of this Agreement, nor the
consummation of the transaction contemplated hereby, will (i) violate, conflict
with or result in the breach or termination of, or otherwise give any other
contracting party the right to terminate, or constitute a default under the
terms of, any mortgage, bond, indenture or material agreement to which the Buyer
is a party or by which the Buyer or any of her respective property or assets may
be bound or materially affected, (ii) violate any judgment, order, injunction,
decree or award of any court, administrative agency or governmental body
against, or binding upon, the Buyer or upon the property of the Buyer, or (iii)
constitute a violation by the Buyer of any applicable law or regulation of any
jurisdiction as such law or regulation relates to the Buyer or to the property
of the Buyer.

4.4.

No Litigation, Etc. There is no suit, action, or legal, administrative,
arbitration or other proceeding or governmental investigation pending or, to
Buyer’s best knowledge, threatened against, affecting or which will affect, the
property of any Buyer.

5.

PRE-CLOSING COVENANTS AND AGREEMENTS OF THE PARTIES The Seller and Buyer hereby
covenant and agree that, from the date hereof and until the Closing:

5.1.

No Breach. Each of the parties hereto will (i) use its best efforts to assure
that all of its respective representations and warrants contained herein are
true in all material respects at and as of the date hereof, and as of the
Closing no breach shall occur with respect to any of the parties' covenants,
representations or warranties contained herein that has not been cured by the
Closing; (ii) not voluntarily take any action or do anything which will cause a
material breach of or default respecting such covenants, representations or
warranties; and (iii) promptly notify the other of any event or fact which
represents a breach or default.

5.2.

Public Announcements. No party hereunder shall, without the express prior
written consent of the Company and the Buyer, make any announcement or otherwise
disclose any information regarding this Agreement and/or the transactions
contemplated hereby other than as required by law or otherwise deemed advisable
in counsel's opinion to ensure compliance with public disclosure requirements
under the federal securities laws.

5.3.

Brokers. The Buyer represents and warrants to the Seller that they have not
employed any broker, finder or similar agent and no person or entity with which
the Buyer has had any dealings or communications of any kind is entitled to any
brokerage, finder's or placement fee or any similar compensation in connection
with this Agreement or the transaction contemplated hereby. The Seller
represents that they have employed a broker, finder or similar agent who shall
be entitled to a brokerage, finder's or placement fee or any similar
compensation in connection with this Agreement or the transaction contemplated
hereby.

5.4.

Expenses. Each of the parties hereto agrees to bear its own expenses in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transaction contemplated hereby.

5.5.

Further Assurances. Each of the parties shall execute such documents or other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated in this
Agreement.

3

--------------------------------------------------------------------------------


6.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

6.1.

Nature of Statements. All statements contained in any exhibit, certificate or
other instruments delivered by or on behalf of any party hereto pursuant to this
Agreement, shall be deemed representations and warranties by such party.

6.2.

Survival of Representations and Warranties. Regardless of any investigation at
any time made by or on behalf of any party hereto or of any information any
party may have in respect thereof, all covenants, agreements, representations
and warranties made hereunder or pursuant hereto or in connection with the
transaction contemplated hereby shall survive the Closing and continue in effect
through the third anniversary of the Closing.

7.

MISCELLANEOUS

7.1.

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns. No assignment of this Agreement or of any rights hereunder shall
relieve the assigning party of any of its obligations or liabilities hereunder.

7.2.

Waiver; Remedies. No delay on the part of the Seller or Buyer in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of the Seller or Buyer of any right, power or privilege
hereunder operate as a waiver of any other right, power or privilege hereunder,
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise of any other right, power or
privilege hereunder. The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies which the parties hereto may
otherwise have at law or in equity.

7.3.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings (in writing, oral or otherwise) of the parties
relating thereto.

7.4.

Amendment. This Agreement may be modified or amended only by written agreement
of the parties hereto.

7.5.

Counterparts. This Agreement may be executed in any number of counterparts and
by facsimile, each of which shall be deemed an original but all of which
together shall constitute a single instrument.

7.6.

Captions. All Section titles or captions contained in this Agreement, in any
Exhibit referred to herein or in any Exhibit annexed hereto are for convenience
only, shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement.

7.7.

Confidential Information. Each party agrees that such party and its
representatives will hold in strict confidence all information and documents
received from the other parties and, if the transactions herein contemplated
shall not be consummated, each party will continue to hold such information and
documents in strict confidence and will return to such other party all such
documents (including the documents annexed to this Agreement) then in such
receiving party's possession without retaining copies thereof, provided,
however, that (i) each party's obligations under this Section 7.7 to maintain
such confidentiality shall not apply to any information or documents that are in
the public domain at the time furnished by the others or that become in the
public domain thereafter through any means other than as a result of any act of
the receiving party or of its agents, officers, directors or stockholders which
constitutes a breach of this Agreement, or that are required by applicable law
to be disclosed and (ii) in the event that a party is requested pursuant to, or
required by, applicable law or regulation or by legal process to disclose any
information, such party can comply with such request notwithstanding the terms
of this section.

4

--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the day and year first above written.

 

  SELLER: Alta Disposal Ltd.    [exhibit10-143x5x1.jpg]   By: _Alex Walsh      
Dated: ____________10.5.17__________________________                   BUYER:
Maxwell Mercantile Inc.       1350 14th Avenue W.   Vancouver, B.C.   V6H1R1  
By: Theodore Konyi CEO   Dated: October 9, 2017

5

--------------------------------------------------------------------------------